Citation Nr: 1737931	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  04-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 15, 2016, and in excess of 50 percent from that date.

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2006, the Veteran testified before the undersigned, Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  In September 2012, the Board remanded the case.

When the Veteran's claims were last before the Board in June 2016, the Board remanded the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU for additional development.

In a June 2017 rating decision, the RO increased the disability rating for PTSD to 50 percent effective January 15, 2016.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.


FINDINGS OF FACT

1.  Prior to January 15, 2016, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity.  

2.  From January 15, 2016, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas.

3.  Prior to January 15, 2016, the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU and they did not preclude him from securing and following substantially gainful employment.

4.  From January 15, 2016, the Veteran's service-connected disabilities met both the schedular criteria for a TDIU and his PTSD in particular precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to January 15, 2016, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 70 percent rating for PTSD, from January 15, 2016, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a TDIU due to service-connected disabilities,, prior to January 15, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).

4.  The criteria for entitlement to a TDIU due to service-connected disabilities,, from January 15, 2016, have been met.  38 U.S.C.A. §§ 1155, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was scheduled for a VA psychiatric examination in July 2013, January 2016, and November 2016.  A VA medical opinion was also provided in January 2017.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The United States Court of Appeals for the Federal Circuit in Vazquez-Claudio acknowledged the "symptom-driven nature" of the General Rating Formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117 (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See Id. at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further notes that a Global Assessment of Function (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Prior to January 15, 2016, the Veteran has been assigned a 30 percent rating for PTSD.  Prior to January 15, 2016, the Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

In support of the claim, lay evidence was received from the Veteran's spouse.  She indicated that the Veteran's irritability, patience, forgetfulness, and anxiety had become more noticeable and impacted his daily life.  She noted that the Veteran was taking sleeping pills and still cannot sleep through the night due to dreams and anxiety.  She noted that the Veteran flew off the handle at the least little thing and threw tantrums.  She further noted that the Veteran got mean and this level of irritability was not present previously.

VA treatment records indicated the Veteran had positive PTSD screenings in 2004 and 2006, but declined mental health referral.  Again in 2009, the Veteran scored in the negative direction on PTSD screening.  He was referred to Mental Health at the Des Moines VA in 2010 for chronic pain complaints, but failed to keep the appointment.  In August 2010, he was prescribed citalopram for complaints of depression.  He discontinued use of the medication after three weeks.  He reported using Amitriptyline as needed for sleep since 1998.

The Veteran was afforded a VA examination in July 2013.  On evaluation, the Veteran was neatly groomed and appropriately dressed.  He walked with a limp and used a cane.  He was alert and fully oriented.  His speech was spontaneous, coherent, and goal directed.  He was cooperative and responded to all questions.  His affect was appropriate.  He denied phobias or panic attacks, but indicated periods of anxiety and worries about the welfare of his grandchildren.  He reported some anxiety after combat related nightmares that occurred about twice a week.  He reported that he avoided contact with other Veterans and does not join Veteran organizations or attend reunions.  He reported that his mood was depressed some days related to concerns about his health.  He denied a diminished interest or pleasure.  He denied weight loss, insomnia or hypersomnia, psychomotor agitation or retardation, feelings of worthlessness or guilt, diminished concentration or indecisiveness, crying spells, obsessive/ritualistic behavior.  He reported that he felt tired more easily.  He reported no suicidal or homicidal ideations or attempts.  He did not present any problems with attention or concentration and was able to recall remote and recent events.  He reported that he sometimes misplaced items such as his glasses.  He denied hallucinations and delusions.  His judgment and insight were adequate.  The examiner noted no indications of malingering or symptom exaggeration.  He was competent to manage his finances.  His occupational and social impairment was characterized by mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This assessment is consistent with a 10 percent rating.  The examiner confirmed a diagnosis of PTSD.  The GAF score of 65, also indicative of mild symptoms.

The Veteran was afforded a review VA PTSD evaluation in January 2016.  On evaluation, the Veteran was neat, clean and well-groomed.  He walked with a cane due to a right ankle dysfunction.  His mood was euthymic and his affect appropriate.  He was frustrated with VA for sending a letter.  He wanted to sleep better to decrease his irritability.  His attention, concentration, insight, and judgment were fair.  The Veteran reported sadness, loss of pleasure in all activities (limited due to physical limitations), agitation, irritability, concentration issues and anxiety.  The Veteran reported that he sleeps 3-5 hours a night with nightmares and night terrors nightly.  He denied suicidal and homicidal ideations and hallucinations.  He reported persistent negative beliefs about himself and that he was very suspicious.  At time of examination, the Veterans symptoms were depressed mood, anxiety, suspiciousness, panic attacks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  On evaluation, the Veteran failed the serial 7 examination, but was able to complete serial 3's from 30.  His abstract thinking and judgment were good.  His concentration was impaired.  He was capable of managing his finances.  His occupational and social impairment was characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This assessment is consistent with a 70 percent rating.  The examiner confirmed a diagnosis of PTSD.

The Veteran underwent a review VA PTSD evaluation in November 2016.  The VA examiner confirmed a diagnosis of PTSD.  The examiner noted the Veteran's PTSD was manifested by re-experiencing, avoidance, and hyperarousal symptoms along with negative alterations in mood.  The examiner indicated that the current level of severity of the Veteran's PTSD was moderate.  The examiner noted that the Veteran was happily married and had good relationships with his children.  The examiner noted that the Veteran continued to have high anxiety, irritability, sleep disturbances, and was easily angered.  The examiner noted that the Veteran was socially impaired with few social contacts.  The Veteran was noted as being prescribed psychiatric medications but not in counseling.  The examiner noted the Veteran was cognitively intact without evidence of thought disorder, psychosis, suicidality or homicidality.  The examiner noted the Veteran was socially isolated and only conversed with few friends over the telephone.  The examiner noted that occupationally the Veteran had a good work history and there was no evidence of occupational impairment due to psychiatric reasons/issues.  The examiner noted that the Veteran's PTSD was affecting his social impairment only and did not alone prevent him from engaging in a substantially gainful occupation.

A VA medical opinion was obtained in January 2017 to determine whether the Veteran's service-connected disabilities (left ear hearing loss and tinnitus) prevented him from securing and following a substantially gainful occupation.  The examiner opined that given the appropriately fit left hearing aid, and the near normal hearing in the Veteran's right ear, the Veteran's hearing loss and tinnitus were not so disabling as to render him unemployable.

The Veteran is seeking an initial evaluation in excess of 30 percent for PTSD prior to January 15, 2016.  The Veteran contends that his symptoms more closely approximated a 50 percent rating for many years as evidenced by medical records and lay testimony associated with the record.

The July 2013 VA psychiatric examination indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with no more than a 30 percent rating and not nearly approximating a 50 percent rating.  The VA examiner noted that the Veteran had occupational and social impairment was characterized by mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication which is actually compatible with a 10 percent rating.  Likewise, his GAF score was 65 which is also indicative of mild symptoms.  Thus, the Veteran's overall functioning did not meet the criteria necessary for a higher 50 percent rating as in its totality, he was mildly impaired by PTSD.

In the January 15, 2016 VA psychiatric examination, the VA examiner indicated the Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The examiner indicated that the Veteran's occupational and social impairment was characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This assessment, as noted, is compatible with the higher 70 percent rating.  However, a 100 percent rating was not warranted because the Veteran did not have total occupational and social impairment.  He did not have gross impairment in thought processes or communication.  He did not suffer from persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  He was able to perform activities of daily living, including maintenance of minimal personal hygiene.  He was fully oriented.  The Veteran had some memory impairment, but he did not have memory loss for names of close relatives, own occupation, or own name.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with deficiencies in most areas.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent prior to January 15, 2016, but the evidence supports a 70 percent rating from January 15, 2016.

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

Here, the Veteran is service-connected for PTSD at 30 percent prior to January 15, 2016 and 70 percent thereafter, tinnitus at 10 percent, and left ear hearing loss with a noncompensable rating.  The Veteran's combined disability rating for his service-connected disabilities prior to January 15, 2016 is 40 percent which does not meet the schedular criteria.  However, as of January 15, 2016, the Veteran meets the schedular criteria.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

In this case, prior to January 15, 2016, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, tinnitus and left ear hearing loss.  A review of the record demonstrates that the Veteran reported that he last worked full-time in 1993.  On his formal claim for TDIU in November 2013, he noted that his service-connected PTSD and other non-service connected disabilities (neck, leg, and back) first affected full-time employment in 1993.  He noted that he last worked full time and became too disabled to work in March 1993.  He reported full-time employment from 1970-1993 with no gaps in employment.  In the reported employment, he worked as a truck loader and in maintenance.  During this period, he worked at least 40 hours per week.  He stated that he left his last job because of his disability.  He said he completed one year of college and listed no additional training.  

to January 15, 2016, the Veteran's PTSD resulted only in mild impairment and his hearing issues did not affect employment.  The Board finds that for that time period, the Veteran's service-connected disabilities alone did not preclude him from engaging in substantially gainful employment.  A 40 percent rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  Therefore, a TDIU rating is not warranted prior to January 15, 2016.

However, as of January 15, 2016, the evidence shows, with regard to PTSD, an increase in the Veteran's symptoms.  The November 2016 examiner noted that the Veteran's PTSD was affecting his social impairment only and did not alone prevent him from engaging in a substantially gainful occupation.  A VA medical opinion was obtained in January 2017 to determine whether the Veteran's service-connected disabilities (left ear hearing loss and tinnitus) prevented him from securing and following a substantially gainful occupation.  The examiner opined that given the appropriately fit left hearing aid, and the near normal hearing in the Veteran's right ear, the Veteran's hearing loss and tinnitus were not so disabling as to render him unemployable.  The Board notes, however, that the Veteran's PTSD symptoms shown particularly in January 2016 are of such severity that, when combined with the lay evidence, as to establish that he was unable to work.  The symptoms included an assessment regarding his difficulty with work relationships.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board finds that the Veteran was unemployable due to PTSD as of January 15, 2016.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from January 15, 2016.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to January 15, 2016, is denied.

As of January 15, 2016, a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to January 15, 2016, entitlement to a TDIU is denied.

From January 15, 2016, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


